
	

113 HR 5351 IH: Veterans Air Travel Streamlining Act of 2014
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5351
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Mr. Latta (for himself and Mr. Johnson of Ohio) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To waive the application fee for veterans with a service-connected disability rated at 50 percent
			 or more who apply to participate in the Transportation Security
			 Administration’s Pre✓™ program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Veterans Air Travel Streamlining Act of 2014.
		2.Waiver of application fee for veterans applying for TSA Pre✓™
			(a)In generalSubject to subsection (b), the Administrator of the Transportation Security Administration (TSA)
			 shall waive the application fee for veterans with a service-connected
			 disability rated at 50 percent or more who apply to participate in the
			 TSA’s Pre✓™ program.
			(b)Establishment of verification systemNot later than six months after the date of the enactment of this Act, the Administrator of the TSA
			 and the Secretary of Veterans Affairs shall establish a system to verify
			 whether a veteran’s disability is service-connected and such veteran’s
			 disability rating for veterans who apply to participate in the TSA’s Pre✓™
			 program.
			(c)Rule of constructionNothing in this Act may be construed as in any way affecting the requirements for veterans
			 described in this Act to otherwise meet the eligibility requirements for
			 participation in the TSA’s Pre✓™ program.
			(d)DefinitionsThe terms veteran, service-connected, and disability have the meanings given such terms in section 101 of title 38, United States Code.
			
